UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6484


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SAMUEL PAUL CROOK,

                    Defendant - Appellant.



                                      No. 18-6485


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SAMUEL PAUL CROOK,

                    Defendant - Appellant.



Appeals from the United States District Court for the Western District of North Carolina,
at Charlotte. Max O. Cogburn, Jr., District Judge. (3:04-cr-00058-MOC-DSC-1;
3:04-cr-00059-MOC-DSC-1)


Submitted: August 16, 2018                                    Decided: August 21, 2018
Before WYNN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Samuel Paul Crook, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Samuel Paul Crook appeals the district court’s order denying his pro se motion to

grant a new trial and/or dismiss all federal charges.   We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. United States v. Crook, Nos. 3:04-cr-00058-MOC-DSC-1, 3:04-cr-00059-MOC-

DSC-1 (W.D.N.C. Apr. 3, 2018). We deny Crook’s motion for appointment of counsel.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           AFFIRMED




                                            3